Filed 8/24/22 In re A.L. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re A.L. et al., Persons Coming Under
 the Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                              E077886

          Plaintiff and Respondent,                                      (Super. Ct. No. RIJ1800047)

 v.                                                                      OPINION

 A.L. et al.,

          Defendants and Appellants.


         APPEAL from the Superior Court of Riverside County. Michele A. Mathis,

Judge. Affirmed.

         Sean A. Burleigh, under appointment by the Court of Appeal, for Defendant and

Appellant, A.L.

         Jill Smith, under appointment by the Court of Appeal, for Defendant and

Appellant, F.V.




                                                             1
       Teresa K.B. Beecham County Counsel, and Julie Koons Jarvi, Deputy

County Counsel, for Plaintiff and Respondent.

                                               I.

                                      INTRODUCTION

       F.V. (Mother) and A.L. (Father) appeal the juvenile court’s order denying their
                                                             1
petitions under Welfare and Institutions Code section 388. They also contend the

juvenile court prejudicially erred by excluding their children’s foster mother from

testifying at the section 366.26 hearing. We affirm.

                                              II.

                    FACTUAL AND PROCEDURAL BACKGROUND

       In January 2018, five-month-old Ar. was removed from Mother and Father’s care

because of their methamphetamine use and neglect of Ar.’s medical needs. Ar. was

returned to their care in August 2018 because they successfully completed reunification

services. Ar.’s dependency case was dismissed in February 2019.

       About thirteen months later, on March 15, 2020, the Riverside County Department

of Public Social Services (the Department) received an immediate response referral. The

referral alleged that Mother had given birth to An. the day before and that Mother tested

positive for methamphetamine, amphetamine, and marijuana at the birth. An. tested

positive for amphetamines and needed a 10-day penicillin treatment because she had been

exposed to syphilis during the delivery.


       1
           All further statutory references are to the Welfare and Institutions Code.

                                               2
       A social worker later spoke with Mother and Father. Father stated that he kicked

Mother out of the house because she had been using methamphetamine again. Father

claimed he had been sober for an extended time, but he refused to drug test. Mother

admitted to using methamphetamine the day before An.’s birth. She said she relapsed

about a month before An.’s birth after being sober for about a year and had been using

methamphetamine every few days.

       The Department filed a petition on behalf of Ar. and An. under section 300,

subdivision (b)(1) due to Mother and Father’s “unresolved history of abusing controlled

substances.” At a detention hearing on March 19, 2020, the juvenile court found the

Department made a prima facie showing that the children came under section 300,

subdivision (b)(1), and ordered them detained. A contested jurisdiction hearing was

eventually set for July 23, 2020.

       Father admitted to using methamphetamine on April 2, 2020. He submitted to a

drug test the following day, which was positive for methamphetamine and amphetamine.

Father did not show up to a drug test about two weeks later.

       Mother failed to show up for drug tests on April 3 and 13, 2020. On April 8,

however, Mother tested positive for marijuana, amphetamine, and methamphetamine.

       In the following months, Mother admitted that she had continued using drugs. She

admitted that she used marijuana on July 9, 2020, and used methamphetamine on July 12,

2020. Father failed to show up for a drug test on July 2, 2020, but admitted that he had




                                            3
used methamphetamine on July 13. Father reported that he cannot think clearly or sleep

when he is sober and felt like he needed methamphetamine to function.

       On July 31, 2020, the parents had a scheduled in-person visit with the children.

Father did not show up, and Mother showed up with glossy eyes and black veins under

her eyes. She admitted that she had been using marijuana daily and had used

methamphetamine the day before.

       At the contested disposition hearing on August 12, 2020, the juvenile court

removed Ar. and An. from their parents’ custody and denied services for the parents
                                                                  2
under section 361.5, subdivision (b)(13) (section 361.5(b)(13)). The court denied

reunification services, finding that they were not in the children’s best interests, and set

the matter for a section 366.26 hearing.




       2
          During the dependency proceedings, former section 361.5(b)(13) provided that
the juvenile court need not order reunification services if the court finds by clear and
convincing evidence that “[t]hat the parent or guardian of the child has a history of
extensive, abusive, and chronic use of drugs or alcohol and has resisted prior court-
ordered treatment for this problem during a three-year period immediately prior to the
filing of the petition that brought that child to the court’s attention, or has failed or
refused to comply with a program of drug or alcohol treatment described in the case plan
required by [s]ection 358.1 on at least two prior occasions, even though the programs
identified were available and accessible.” The provision was recently amended to
explain that “For purposes of this paragraph, ‘resisted’ means the parent or guardian
refused to participate meaningfully in a prior court-ordered drug or alcohol treatment
program and does not include ‘passive resistance,’ as described in In re B.E. (2020) 46
Cal.App.5th 932.”

                                              4
       In March 2021, the Department filed a section 300 petition on behalf of the

parents’ new son, A., born in February 2021. Mother admitted that she had used

methamphetamine two or three weeks before A.’s birth and had received no prenatal care

other than an ultrasound. The Department removed A. from the parents’ care and placed

him in the same foster home as his siblings, An. and Ar. After a detention hearing, the

juvenile court found that the Department had made a prima facie showing that A. came

within section 300, subdivisions (b), (g), and (j), and ordered him detained.

       In May 2021, the juvenile court found true the allegations in the petition

concerning A. and set the matter for a dispositional hearing. About a month later, the

juvenile court removed A. from the parents’ care and denied them services under section

361.5(b)(13), finding that services were not in A.’s best interests. The juvenile court then

sent the matter for a section 366.26 hearing.

       Mother and Father subsequently filed a series of section 388 petitions seeking

family maintenance services and/or reunification services. After denying their initial

section 388 petitions, on October 4, 2021, the juvenile court held a combined section

366.26 hearing and hearing on the parents’ final section 388 petitions that are the subject

of this appeal.

       At the hearing, the juvenile court denied the parents’ section 388 petitions. The

court then found that no exception to adoption applied, terminated the parents’ parental

rights to their children, and freed them for adoption by their foster parents.




                                                5
                                             III.

                                       DISCUSSION

       A. Section 388 Petitions

       Mother and Father contend the juvenile court erroneously denied their section 388
           3
petitions. We disagree.

       “Section 388 permits the parent of a dependent child to petition the juvenile court

for a hearing to modify an earlier order on the basis of changed circumstances or new

evidence. [Citation.] The petitioning party bears the burden of showing that there is new

evidence or changed circumstances and that the proposed modification would be in the

best interests of the child. [Citation.]” (In re N.F. (2021) 68 Cal.App.5th 112, 120.)

       “Whether the juvenile court should modify a previously made order rests within its

discretion, and its determination may not be disturbed unless there has been a clear abuse

of discretion.” (In re J.C. (2014) 226 Cal.App.4th 503, 525.) “It is rare that the denial of

a section 388 motion merits reversal as an abuse of discretion.” (In re Kimberly F.

(1997) 56 Cal.App.4th 519, 522.) The juvenile court’s order denying a section 388

petition will be reversed only if the court “‘“has exceeded the limits of legal discretion by

making an arbitrary, capricious, or patently absurd determination [citations].”’

[Citations.]” (In re Stephanie M. (1994) 7 Cal.4th 295, 318.)




       3
           Mother and Father join all of each other’s arguments on appeal.

                                              6
       Father argues that the juvenile court’s findings on changed circumstances is

“unclear.” Mother contends the juvenile court found that the parents had proved their

circumstances had changed but denied the section 388 petitions only because

reunification services were not in the children’s best interests. Mother notes that

although the juvenile court’s minute order from the October 4, 2021 hearing states the

court found there were no changed circumstances, the court’s written orders after the

hearing states only that the section 388 petitions were denied because doing so was “not

in best interest of the child.” Mother also notes that the juvenile court did not clearly

state its finding on changed circumstances at the hearing, but instead said only that the

court “somewhat teeter[ed] on the issue.”

       Both parents argue their circumstances had changed. Father, with Mother joining,

also extensively argues that a recent amendment to section 361.5(b)(13) applies

retroactively under In re Estrada (1965) 63 Cal.2d 740 (Estrada), and constitutes
                        4
changed circumstances. They argue that the juvenile court would not have bypassed

services under amended section 361.5(b)(13) and thus the presumption against

reunification would not have applied. (See In re Aaliyah R. (2006) 136 Cal.App.4th 437,

448.) Thus, in their view, the analysis of whether their circumstances had changed and

whether reunification was in the children’s best interests would have been different (to




       4
         We do not address Father’s arguments on the issue raised for the first time in
reply. (See In re Karla C. (2010) 186 Cal.App.4th 1236, 1269.)


                                              7
their benefit) if amended section 361.15(b)(13) applied during the dependency

proceedings.

       We disagree that the recent amendment to section 361.5(b)(13) applies here under

Estrada. Estrada provides that criminal defendants with nonfinal judgments are entitled

to the “ameliorating benefits” when a change in the law reduces the punishment for a

crime unless the Legislature intended for the change to apply prospectively only.

(Estrada, supra, 63 Cal.2d at p. 744.) Put another way, “[w]hen new legislation reduces

the punishment for an offense, we presume that the legislation applies to all cases not yet

final as of the legislation’s effective date” and will apply it retroactively unless the

Legislature intended otherwise. (People v. Esquivel (2021) 11 Cal.5th 671, 673.) This is

because “newly enacted legislation mitigating criminal punishment reflects a

determination that the ‘former penalty was too severe’ and that the ameliorative changes

are intended to ‘apply to every case to which it constitutionally could apply.’” (People v.

Buycks (2018) 5 Cal.5th 857, 881.)

       Assembly Bill 788 was enacted into law in September 2021 and went into effect

on January 1, 2022, while this appeal was still pending. Among other things, the

legislation amended section 361.5(b)(13) by deleting language in the provision defining

“‘passive resistance” and added language defining “‘passive resistance’ as described in In

re B.E.[, supra,] 46 Cal.App.5th 932.”




                                               8
        In the parents’ view, the juvenile court would not have bypassed services under

the amended version of section 361.5(b)(13) now in effect. They therefore contend the

amendment to section 361.5(b)(13) constitutes an ameliorative change in the law that

should apply retroactively to them under the Estrada. We disagree.

        To begin with, our Supreme Court has strongly suggested that Estrada does not

apply “in the civil context” because its “rationale . . . bears little relationship to the

determination of the retroactivity of most nonpenal statutes.” (Evangelatos v. Superior

Court (1988) 44 Cal.3d 1188, 1210, fn. 15.) Mother and Father do not cite (and we

cannot locate) any authority holding that the Estrada applies in dependency cases, which

are civil proceedings. (In re B.F. (2010) 190 Cal.App.4th 811, 816.) The only

dependency case that considered Estrada’s rule did not decide whether or not the rule

applies in dependency proceedings, but instead held that the rule was “inapt” because the

amended provision did not confer on parents or minors any benefit “akin to a lesser

punishment in the criminal context.” (In re Raymond E. (2002) 97 Cal.App.4th 613,

616.)

        So too here. Dependency cases are civil proceedings that are designed to protect

the child, not prosecute the parent. (In re B.F., supra, 290 Cal.App.4th at p. 816.)

Section 361.5(b)(13), in its previous and current form, allows the juvenile court to bypass

reunification services for the parent or guardian of a dependent child under specific

circumstances. Section 361.5(b)(13) is intended to protect dependent children and further

their best interests by “exempt[ing] from reunification services those parents who are



                                                9
unlikely to benefit.” (In re Joshua M. (1998) 66 Cal.App.4th 458, 474; Renee J. v.

Superior Court (2001) 26 Cal.4th 735, 744-744 [observing that section 361.5, subdivision

(b) reflects the Legislature’s conclusion that reunification services may be “fruitless” and

not beneficial to the child because of a parent’s circumstances].)

        As with the entire dependency statutory scheme, amended section 361.5(b)(13) is

intended to benefit dependent children, not punish their parents. Thus, by amending

section 361.5(b)(13), the Legislature did not confer a benefit on Mother or Father “akin to

a lesser punishment in the criminal context.” (In re Raymond E., supra, 97 Cal.App.4th

at p. 616.) Nor did the amendment “mitigat[e] the punishment for a particular criminal

offense.” (People v. Brown (2012) 54 Cal.4th 314, 324.) We therefore conclude Estrada

does not apply here. As a result, the amendment to section 361.5(b)(13) has no bearing

here.

        We agree with Mother and Father that is unclear whether the juvenile court found

that their circumstances had changed. However, the trial court did not abuse its

discretion by finding that reunification services were not in the best interests of the

children. (See In re N.F., supra, 68 Cal.App.5th at p. 120 [section 388 petitioner “bears

the burden of showing that there is new evidence or changed circumstances and that the

proposed modification would be in the best interests of the child,” italics added].)

        “[A]fter the court has bypassed or terminated reunification services and set the

matter for a section 366.26 hearing, the focus of the case shifts from the parents’ interest

in the care, custody, and companionship of the child to the needs of the child for



                                             10
permanency and stability. [Citation.] A court entertaining a section 388 petition at this

stage in the proceedings ‘must recognize this shift of focus in determining the ultimate

question before it, that is, the best interest of the child.’” (In re N.F., supra, 68

Cal.App.5th at p. 121.)

         By the time of the October 4, 2021 hearing on the section 388 petitions, A. and

An. had spent virtually their entire young lives in their foster parents’ home. Four-year-

old Ar. had lived with her parents only between the time she was returned to their care in

her first dependency case (August 2018) and her removal in this proceeding (March

2020).

         The children’s foster parents had provided for all of their needs, wanted to adopt

them, and considered them “a cherished part of their family.” The children are bonded

with their foster parents and “are easily comforted by them.” The foster parents are

committed to providing the children with a permanent, safe, and loving home. By all

accounts, the children are thriving in their foster parents’ home.

         On the other hand, the children have had limited contact with their parents. Father

made few attempts to contact the children, and had limited interactions with them when

Mother called them. Father frequently did not call or answer for his phone visits with the

children. Mother and Father did not visit with the children in person between July 2020

and March 2021, and did not have visits with them of any kind in December 2020 or

January 2021. In total, they had about 18-20 visits with the children during the

dependency proceedings, none of which were unsupervised. As of March 2021, Mother



                                               11
thought Ar. was “forgetting” her. An. “‘stare[d]’” at the parents as if she did not know

who they were at an in-person visit in March 2021. As the juvenile court put it, Ar. “had

an opportunity to be parented by her parents” for only about 18 months as an infant,

while An. and A. never had that opportunity.

       On this record, the juvenile court reasonably found that Mother and Father “failed

to establish that [the children’s] ‘best interests in permanency and stability would be
                                                   5
furthered by’ derailing the child[ren]’s adoption.” (In re N.F., supra, 68 Cal.App.5th at
                                                                                            6
p. 122.) As a result, we reject Father’s argument that his trial counsel was ineffective.

(See People v. Hart (1999) 20 Cal.4th 546, 624 [to establish ineffective assistance of

counsel “‘prejudice must be affirmatively proved’”].)

       B. Excluding Foster Mother’s Testimony

       Mother and Father contend the juvenile court violated their federal due process

rights by refusing to allow the children’s foster mother to testify. We disagree.




       5
         Father notes that there was a presumption against reunification because the
juvenile court bypassed reunification services and placed the children in foster care. He
argues that the court would not have bypassed reunification services under newly
amended section 361.5(b)(13), and thus there would not have been a presumption against
reunification at the section 366.26 hearing. We need not address the issue because the
presumption applied at the time of the hearing.
       6
         Although Mother joins in Father’s arguments on appeal, they had different trial
counsel. To the extent Mother argues her trial counsel was ineffective, we reject the
argument because, like Father, she cannot show she was prejudiced by her counsel’s
alleged ineffectiveness.

                                             12
       At an April 2021 hearing, Father’s counsel stated that she intended to call the

children’s foster mother to testify at section 366.26 hearing in order to dispute the social

worker’s testimony about the nature of the parents’ visits with the children. The juvenile

court explained that it would not let the foster mother testify at the hearing unless there

was “an offer of proof and briefing” concerning any dispute between the social worker

and the parents’ about the visits and the dispute could be resolved only by the foster

mother’s testimony.

       Mother and Father did not object to the ruling and never argued that it violated

their due process rights at any point in the proceedings. They therefore forfeited their

argument, raised for the first time on appeal, that the juvenile court denied them due

process by excluding the foster mother’s testimony. (See People v. Saunders (1993) 5

Cal.4th 580, 589-590 [constitutional right may be forfeited in criminal case if not asserted

in trial court]; People v. Patton (2019) 41 Cal.App.5th 934, 946 [“An as-applied

constitutional challenge is forfeited unless previously raised.”].)

       In any event, Mother and Father fail to show that they were prejudiced by the

exclusion of the foster mother’s testimony. According to Mother and Father, the foster

mother’s “third-party” testimony was “essential” to establish that the parental bond

exception to adoption applied. But Mother and Father do not identify any specific

testimony the foster mother could have given that likely would have affected the juvenile

court’s decisions. Their conclusory argument that the juvenile court would have ruled

differently had the foster mother testified is insufficient to show that they were prejudiced



                                             13
by her exclusion. (See People v. Gonzalez (2021) 12 Cal.5th 367, 409 [rejecting

argument with “no explanation” and “state[d] in conclusory fashion”]; see also Kim v.

Sumitomo Bank (1993) 17 Cal.App.4th 974, 979 [appellate court may disregard

“points . . . argued in conclusory form”].) We therefore conclude “[i]t is not reasonably

likely [the foster mother’s] testimony would have persuaded the court to grant the section

388 petitions and offer reunification services to parents.” (In re C.J.W. (2007) 157

Cal.App.4th 1075, 1081) Regardless, “[i]t did not violate [the parents’] due process

rights to base the decision on the [388 petition] on the basis of information provided in

the petition, documentary evidence, and argument by counsel.” (In re E.S. (2011) 196

Cal.App.4th 1329, 1340.)

                                            IV.

                                      DISPOSITION

       The juvenile court’s orders denying Mother and Father’s section 388 petitions and

terminating parental rights are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               CODRINGTON
                                                                         Acting P. J.

We concur:

SLOUGH
                           J.


FIELDS
                           J.


                                            14